i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00818-CR

                                         Humberto LEAL, Jr.,
                                             Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1994-CR-4696
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 23, 2008

DISMISSED FOR WANT OF JURISDICTION

           This appeal concerns the denial of appellant’s request for post-conviction DNA testing. See

TEX . CODE CRIM . PROC. ANN . arts. 64.01-.05 (Vernon Supp. 2008). Because this court has no

jurisdiction over this appeal, we dismiss the appeal for want of jurisdiction.

           Appellant was convicted of capital murder and sentenced to death for the slaying of Adria

Sauceda. Appellant subsequently filed a motion for DNA testing pursuant to chapter 64 of the Texas

Code of Criminal Procedure. The trial court denied appellant’s motion, and he brought this appeal.
                                                                                       04-08-00818-CR

       Under the plain language of the statute, a person convicted of a capital crime and sentenced

to death must appeal the denial of a request for DNA testing directly to the court of criminal appeals.

Id. art. 64.05 (“An appeal under this chapter is to a court of appeals in the same manner as an appeal

of any other criminal matter, except that if the convicted person was convicted in a capital case and

was sentenced to death, the appeal is a direct appeal to the court of criminal appeals.”). This appeal

therefore should have been filed in the court of criminal appeals. The proper remedy in this case is

to dismiss the appeal for want of jurisdiction and to instruct the Clerk of this court to deliver the

record to the court of criminal appeals for filing.

       Based on the foregoing, the appeal is dismissed for want of jurisdiction.



                                                        PER CURIAM

DO NOT PUBLISH




                                                  -2-